Award reversed and matter remitted, with costs against the State Industrial Board to abide the event, on the ground that reduction of vision previous to the accident should have been taken into account in fixing the percentage of loss of use of the eye due to the accident, under Workmen’s Compensation Law, section 15, subdivision 7, and on the authority of Ladd v. Foster Bros. Mfg. Co. (205 App. Div. 794); Lewis v. Lincoln Engineering Corp. (213 id. 545) and Przekop v. Ramapo Ajax Corp. (214 id. 512). All Concur.